Citation Nr: 0945880	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the 
amount of $6,391.04 for education benefits under Chapter 35 
Dependents' Educational Assistance Program.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The appellant was receiving Chapter 35 education benefits as 
the child of a permanent and totally disabled veteran. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 determination by the Committee 
on Waivers and Compromises (Committee), which denied the 
appellant's request for a waiver of recovery of overpayment 
of education benefits.  A notice of disagreement was received 
in January 2008, a statement of the case was issued in July 
2008, and a substantive appeal was received in July 2008.   A 
Board hearing at the RO was held in December 2008.


FINDINGS OF FACT

1.  The appellant was enrolled in a cosmetology program from 
June 29, 2005, to August 7, 2007; however, the Committee 
found that her actual enrollment date was August 9, 2005 and 
last date of attendance was December 17, 2005, resulting in a 
total indebtedness of benefits in the amount of $6,391.04.

2.  Recovery of the overpayment of VA compensation benefits 
in the calculated amount of $6,391.04 would be against the 
principles of equity and good conscience.

3.  Recovery of the overpayment of VA compensation benefits 
in the calculated amount of $6,391.04 would subject the 
appellant and her children to undue financial hardship.




CONCLUSION OF LAW

There is no statutory bar to waiver of recovery of the 
$6,391.04 overpayment of VA compensation benefits, and the 
criteria for entitlement to waiver of recovery of the 
overpayment have been met.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has requested waiver of the collection of an 
overpayment of VA Chapter 35 education benefits in the 
calculated amount of $6,391.04.  By way of background, the 
appellant signed a contract with a cosmetology school to 
receiving instruction for a total of 1500 hours beginning on 
June 29, 2005.  The original graduation date was June 30, 
2006.  However, subsequent revisions to the contract showed 
that the date was changed to July 14, 2006 and January 5, 
2007.  The appellant also submitted a copy of a notification 
of hours earned, which appeared to show that in June, she 
earned 12 hours.

A July 2005 completed enrollment certificate signed by the 
school's Director showed that the appellant was enrolled at 
the cosmetology school from June 29, 2005 and September 30, 
2006. 

Subsequently, a September 2006 letter from the school's 
Director notified the VA that the appellant would be 
graduating later than anticipated due to school closures and 
the appellant's attendance.  

The appellant also submitted completed enrollment 
certificates dated November 2006 and August 2007 signed by 
the school's Assistant Director showing enrollment at the 
cosmetology school from June 29, 2005 to January 5, 2007 and 
from July 25, 2007 to August 7, 2007.  The November 2006 
enrollment certificate indicated that the school had been 
closed from September 27, 2006 through October 17, 2006.  The 
appellant's first day of attendance after the closure was 
November 1, 2006.  

However, a December 2006 VA compliance survey determined that 
the appellant had not started attending school until August 
9, 2005 and had exceeded the school's approved attendance 
policy as of December 17, 2005.  It further noted that the 
school should have interrupted enrollment, but did not.  It 
also stated that the appellant was terminated from the school 
on December 7, 2006 and would never be allowed to return due 
to failure to follow school policies.  As of that date, she 
had accrued 1364.52 hours toward the 1500 hour program.  

A March 2007 financial status report showed that the 
appellant's monthly net income was $245.00, but did not 
provide any expenses.  However, she did indicate that she was 
separated from her spouse and had two dependents, her eight 
years old son and three year old daughter.  She also stated 
that she was pregnant and due in April 2007.

A May 2007 letter from the Assistant Director showed that 
based on a recent audit by the LLR officials, additional 
hours were added to the appellant's transcript, including 12 
hours during the June 29 to 30, 2005, as well as additional 
hours from April to November 2006, for a total cumulative 
hours of 1440.12.  However, an August 2008 note in the claims 
file indicated that J.H. stated that the appellant had no 
hours of attendance prior to August 9, 2005.  Unfortunately, 
based on the record, it is unclear whether J.H. is the person 
who conducted the initial compliance survey or rather is an 
employee with the school.  

Nevertheless, subsequently, the appellant submitted a 
Certificate of Completion showing that she had satisfactorily 
completed 1500 hours of cosmetology instruction as of August 
7, 2007.  

In statements of record a well as her hearing testimony, the 
appellant provided that she started attending classes on June 
29, 2005.  However, due to the school closing for weeks at a 
time, her graduation date got pushed back.  She maintained 
that she was not overpaid as she had continued with school.  
She further testified that it would cause her undue financial 
hardship to pay the overpayment because she was a single 
parent.  

Based on the compliance survey, the Committee found that the 
appellant had begun attending school on August 9, 2005, and 
terminated her attendance on December 17, 2005, creating an 
overpayment of $6,391.04.

VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  In December 
2007, the Committee made a specific determination that there 
was no fraud, misrepresentation, or bad faith on the 
appellant's part with respect to the creation of the 
overpayment at issue.  The Board agrees with VA's initial 
determination.  It does not appear that any actions of the 
appellant were taken with intent to seek an unfair advantage 
in collecting VA education benefits and with knowledge of the 
likely consequences.  

Although VA determined that there was no fraud, 
misrepresentation, or bad faith on the appellant's part with 
respect to the creation of the overpayment at issue, it was 
determined that recovery of the overpayment of VA 
compensation benefits would not be against equity and good 
conscience.  In cases where there is no fraud, 
misrepresentation, or bad faith on the appellant's part with 
respect to the creation of the overpayment at issue, and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 
5302(a), in order to dispose of the matter on appeal, the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a).  The pertinent regulation in this case 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  Although there appears to 
be some question as to the validity of the debt, after 
consideration of the record and the applicable regulatory 
provisions, the Board finds that in the instant matter, the 
appellant is not at fault with respect to the creation of the 
overpayment.  Initially, the only written documentation in 
the claims file indicating that the appellant did not start 
attending classes until August 9, 2005 is the compliance 
survey, which is unsigned.  However, enrollment certificates 
submitted to the VA, which were signed by the Director and 
Assistant Director of the school, as well as the May 2007 
letter from the Assistant Director showed that the appellant 
had began attending classes on June 29, 2005.  Further, the 
audit, which resulted in more hours being added to the 
appellant's transcript, was performed after the compliance 
survey.  Moreover, the record clearly showed that the 
appellant continued to attend classes until she completed her 
training on August 7, 2007 despite the statement in the 
compliance survey that she was terminated on December 7, 
2006.  Importantly, the determination that the appellant had 
exceeded the school's approved attendance policy as of 
December 17, 2005 is contrary to the enrollment certificates 
as well as the initial contract and subsequent contract 
revisions.  Further, it appears that any delay in graduation 
was partially due to numerous school closings that were 
beyond the appellant's control.  In sum, it appears that the 
appellant did continue to go to school, and kept the VA 
apprised of such attendance.  Thus, the Board cannot find 
that the overpayment was created due to the fault of the 
appellant.  

Further, in regard to whether collection would defeat the 
purpose of the benefit and whether failure to collect would 
cause unjust enrichment to the debtor, the Board notes that 
the appellant received benefits to attend cosmetology school, 
which she  has successfully completed.  Thus, the payment of 
those benefits did not defeat the purpose of the benefit 
because under the law, the appellant was eligible to receive 
such benefits.  A failure to recoup the benefits would not 
cause unjust enrichment to the debtor for the same reason.  
Likewise, the appellant relied on these benefits and 
continued to attend school.  In other words, the appellant's 
reliance on VA benefits resulted in relinquishment of a 
valuable right.

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  Although, the Board does not have a recent 
financial status report, the record showed that the appellant 
was a single parent with three young dependent children and 
she credibly testified that to repay the money that she 
received to attend school would result in undue financial 
hardship given that she must support her three children.  
Accordingly, when resolving the benefit of the doubt in favor 
of the appellant, the Board concludes that repayment of the 
debt would result in undue financial hardship in this case.  

In conclusion, after weighing the facts in light of the 
principles of equity and good conscience, the Board finds 
that entitlement to waiver of the recovery of the overpayment 
in the amount of $6,391.04 is warranted.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a), redefined VA's duties to notify and 
assist a claimant in the development of a claim.  However, 
the notice provisions of the VCAA are inapplicable to waiver 
claims.  Barger v. Principi, 16 Vet.App. 132 (2002).  
Moreover, in light of the favorable decision as it relates to 
the issue on appeal, the satisfaction of VCAA requirements is 
rendered moot. 


ORDER

Waiver of overpayment in the amount of $6,391.04 is 
warranted.  The appeal is granted. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


